Title: To Thomas Jefferson from Phineas Bond, 23 August 1793
From: Bond, Phineas
To: Jefferson, Thomas



Sir
Chesnut Street—23d. Augt. 1793.

I beg Leave to inform You, I have directed Capt. Stewart, of the Brigantine Jane of Dublin, captured by the Privateer, Citizen Genet, Captain Johanene, to prepare an Estimate of the Value of his Vessel—her Cargo, Apparel and Furniture.
I shall consider it as a particular Favor, if You will be pleased to point out the Mode of Valuation, which the Government of the United States will require, to ascertain the Amount of the Damage, occasioned by this Capture, and by the subsequent Sale of this Vessel &c: As I shall give Instructions to have that Mode strictly complied with, in this and every other Case under similar Circumstances as far as it may be practicable.  With Sentiments of perfect Respect, I have the Honor to be, Sir, Yr very faithful & most obt. Servt.

P. bond

